November 8, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             SOUTHWESTERN ENERGY COMPANY, Appellant

NO. 14-16-00726-CV                          V.

             HARRIS COUNTY APPRAISAL DISTRICT, Appellee
                  ________________________________

       This cause, an interlocutory permissive appeal from an order granting
appellee’s, the Harris County Appraisal District, motion to exclude appellant’s,
Southwestern Energy Company, expert testimony, signed on September 2, 2016,
was heard on the transcript of the record. The record shows that the requirements
for a permissive appeal pursuant to Section 51.014 of the Texas Civil Practice and
Remedies Code have not been satisfied. Accordingly, we deny the petition.

      We order appellant, Southwestern Energy Company, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.